UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date October 25, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Harry M. Zen (Signature) Harry M. Zen Director of Finance Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and subsidiaries Consolidated financial statements as of September 30, 2016 and for the nine-month period then ended (unaudited) PERUSAHAAN PESEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2-MONTH PERIOD THEN ENDED(UNAUDITED) TABLE OF CONTENTS Page Consolidated Statement of Financial Position 1 Consolidated Statement of Profit or Loss and Other Comprehensive Income 2 Consolidated Statement of Changes in Equity 3-4 Consolidated Statement of Cash Flows 5 Notes to the Consolidated Financial Statements 6-116 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of September 30, 2016 (unaudited) and December 31, 2015 (audited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes September 30, 2016 December 31, 2015 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,3,32,38 28,852 28,117 Other current financial assets 2c,2d,2e,2u,4,32,38 3,429 2,818 Trade and others receivables 2g,2u,2ab,5,15,16,25,32,38 10,790 7,872 Inventories - net of provision forobsolescence 2h,6,15,16 867 528 Advances and prepaid expenses 2c,2i,7,32 5,099 5,839 Claim for tax refund 2t,27 89 66 Prepaid taxes 2t,27 3,181 2,672 Assets held for sale 9 64 - Total Current Assets 52,371 47,912 NON-CURRENT ASSETS Long-term investments 2f,8 1,866 1,807 Property and equipment - net ofaccumulated depreciation 2d,2l,2m,9,15,16 109,985 103,700 Prepaid pension benefit cost 2s,30 807 1,331 Advances and other non-currentassets 2c,2i,2l,2n,2u,10,32,35,38 8,279 7,153 Claims for tax refund - net of current portion 2t,27 934 1,013 Intangible assets - net of accumulated amortization 2d,2k,2n,11 2,990 3,056 Deferred tax assets – net 2t,27 230 201 Total Non-current Assets 125,091 118,261 TOTAL ASSETS 177,462 166,173 LIABILITIES AND EQUITY CURRENT LIABILITIES Trade and others payables 2c,2o,2r,2u,12,32,38 14,894 14,284 Taxes payable 2t,27 3,928 3,273 Accrued expenses 2c,2r,2u,13 10,765 8,247 Unearned income 2r,14 5,736 4,360 Advances from customers and suppliers 2c,32 523 805 Short-term bank loans and current maturities of long-term liabilities 2c,2m,2p,2u,15,32,38 4,946 4,444 Total Current Liabilities 40,792 35,413 NON-CURRENT LIABILITIES Deferred tax liabilities – net 2t,27 1,510 2,110 Other liabilities 2r 316 382 Long service award provisions 2s,31 477 501 Pension benefits and other post-employment benefits 2s,30 4,319 4,171 Long-term borrowings 2c,2m,2p,2u,16,32,38 27,697 30,168 Total Non-current Liabilities 34,319 37,332 TOTAL LIABILITIES 75,111 72,745 EQUITY Capital stock 1c,18 5,040 5,040 Additional paid-in capital 2d,2v,19 4,931 2,935 Treasury stock 2v,20 (2,541 ) (3,804 ) Other equity 1d,2d,2f,2u,21 296 508 Retained earnings 29 Appropriated 15,337 15,337 Unappropriated 60,556 55,120 Net equity attributable to: Owners of the Parent Company 83,619 75,136 Non-controlling Interests 2b,17 18,732 18,292 TOTAL EQUITY 102,351 93,428 TOTAL LIABILITIES AND EQUITY 177,462 166,173 The accompanying notes to the consolidated financial statementsform an integral part ofthese consolidated financial statements taken as a whole. 1 These consolidated financial statements are originally issued in Indonesian language PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME For the Nine-Month Period Ended September 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes 2016 2015 REVENUES 2c,2r,22,32 86,188 75,759 Operations, maintenance and telecommunication service expenses 2c,2h,2r,6,24,32 (23,621 ) (21,419 ) Depreciation and amortization expenses 2k,2l,2m,2r,9,10,11 (13,357 ) (13,504 ) Personnel expenses 2c,2r,2s,13,23,30,31,32 (10,054 ) (9,207 ) Interconnection expenses 2c,2r,26,32 (2,014 ) (2,700 ) General and administrative expenses 2c,2g,2r,2t,5,25,32 (3,505 ) (3,273 ) Marketing expenses 2r (2,616 ) (2,170 ) (Loss) gainon foreign exchange - net 2q (216 ) 77 Other income 2r,9c 905 648 Other expenses 2r,9c,34c (1,439 ) (219 ) OPERATING PROFIT 30,271 23,992 Finance income 2c,32 1,267 980 Finance costs 2c,2r,32 (1,971 ) (1,658 ) Share of profit of associated companies 2f,8 50 6 PROFIT BEFORE INCOME TAX 29,617 23,320 INCOME TAX (EXPENSE) BENEFIT 2t,2ab,27 Current (8,080 ) (6,157 ) Deferred 632 174 (7,448 ) (5,983 ) PROFIT FOR THE YEAR 22,169 17,337 OTHER COMPREHENSIVE INCOME Other comprehensive income to be reclassified to profit or loss in subsequent periods: Foreign currency translation 1d,2b,2f (96 ) 217 Change in fair value of available-for-sale financial assets 2u 13 (4 ) Share of other comprehensive income of associated companies (3 ) - Other comprehensive income not to be reclassified to profit or loss in subsequent periods: Defined benefit plan actuarial gain, net of tax 2s,30 - - Other comprehensive income - net (86 ) 213 TOTAL COMPREHENSIVE INCOME FOR THE YEAR 22,083 17,550 Profit for the year attributable to: Owners of the parent company 14,732 11,545 Non-controlling interests 2b,17 7,437 5,792 22,169 17,337 Total comprehensive income for the year attributable to: Owners of the parent company 14,646 11,758 Non-controlling interests 2b,17 7,437 5,792 22,083 17,550 BASIC AND DILUTED EARNINGS PER SHARE (in full amount) 2x,28 Net income per share 149.57 117.60 Net income per ADS (200 Series B shares per ADS) 29,913.36 23,518.21 The accompanying notes to the consolidated financial statementsform an integral part ofthese consolidated financial statements taken as a whole. 2 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Nine-Month Period Ended September 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Attributable to owners of the parent company Retained earnings Descriptions Notes Capitalstock Additionalpaid-incapital Treasurystock Otherequity Appropriated Unappropriated Net Non-controllinginterests Totalequity Balance, January 1, 2016 5,040 2,935 (3,804 ) 508 15,337 55,120 75,136 18,292 93,428 Investment in subsidiaries - 71 71 Acquisition of non-controlling interest 1d - - - (129 ) - - (129 ) (10 ) (139 ) Cash dividends 2w,28 - (9,293 ) (9,293 ) (7,058 ) (16,351 ) Sale of treasury stock 20 - 1,996 1,263 - - - 3,259 - 3,259 Profit for the year 1d,2b,17 - 14,732 14,732 7,437 22,169 Other comprehensive income 2f,2q,2s,2u,17 - - - (83 ) - (3 ) (86 ) - (86 ) Balance, September 30, 2016 5,040 4,931 (2,541 ) 296 15,337 60,556 83,619 18,732 102,351 The accompanying notes to the consolidated financial statementsform an integral part ofthese consolidated financial statements taken as a whole. 3 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued) For theNine-Month Period Ended September 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Attributable to owners of the parent company Retained earnings Descriptions Notes Capitalstock Additionalpaid-incapital Treasurystock Otherequity Appropriated Unappropriated Net Non-controllinginterests Totalequity Balance, January 1, 2015 5,040 2,899 (3,836 ) 381 15,337 47,995 67,816 18,323 86,139 Investments in associated entities - 9 9 Cash dividends 2w, 28 - (8,783 ) (8,783 ) (7,830 ) (16,613 ) Profit for the year 1d,2b,17 - 11,545 11,545 5,792 17,337 Other comprehensive income 2f,2q,2s,2u,17 - - - 213 - - 213 - 213 Balance, September 30, 2015 5,040 2,899 (3,836 ) 594 15,337 50,757 70,791 16,294 87,085 The accompanying notes to the consolidated financial statementsform an integral part ofthese consolidated financial statements taken as a whole. 4 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For theNine-Month Period Ended September 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Contents Notes 2016 2015 CASH FLOWS FROM OPERATING ACTIVITIES Cash receipts of revenues from: Customers 78,776 68,888 Other operators 4,802 2,379 Total cash receipts of revenues 83,578 71,267 Interest income received 1,268 969 Cash payments for expenses (25,966 ) (24,181 ) Cash payments to employees (9,035 ) (8,760 ) Payments for corporate and final income taxes (7,369 ) (6,080 ) Payments for interest costs (2,144 ) (1,804 ) Payments for value added taxes - net (1,049 ) 88 Other cash (payments) receipts - net (254 ) (189 ) Net cash provided by operating activities 39,029 31,310 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of property and equipment 9 735 313 Placements in time deposits and assets available-for-sale (772 ) (199 ) Proceeds from insurance claims 9 103 88 Dividends received from associated company 9 23 17 Acquisition of property and equipment 9 (21,200 ) (18,136 ) Acquisition of intangible assets 11 (812 ) (1,003 ) (Increase)decrease in advances for purchases of property and equipment (975 ) (319 ) Acquisition of non-controlling interest 1d (176 ) - Acquisition of long-term investments 8 (32 ) (10 ) Decrease in advances and other assets 10 416 31 Net cash used in investing activities (22,690 ) (19,218 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loans and other borrowings 15,16 4,102 18,370 Treasury stock 3,253 - Capital contribution of non-controlling interests in subsidiaries 61 9 Cash dividends paid to the Company’s stockholders 29 (9,293 ) (8,783 ) Cash dividends paid to non-controlling interests of subsidiaries (7,058 ) (6,288 ) Repayments of loans and other borrowings 15,16 (6,377 ) (7,835 ) Net cash used in financing activities (15,312 ) (4,527 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 1,027 7,565 EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (292 ) 1,027 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3 28,117 17,672 CASH AND CASH EQUIVALENTS AT END OF PERIOD 3 28,852 26,264 The accompanying notes to the consolidated financial statementsform an integral part ofthese consolidated financial statements taken as a whole 5 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For theNine-Month Period Ended September 30, 2016 and 2015 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of
